Name: COMMISSION REGULATION (EC) No 2442/97 of 9 December 1997 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: cooperation policy;  prices;  EU finance;  trade;  animal product
 Date Published: nan

 L 339/ 14 EN Official Journal of the European Communities 10 . 12. 97 COMMISSION REGULATION (EC) No 2442/97 of 9 December 1997 fixing representative prices and additional import duties in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 import prices in the poultrymeat and egg sectors and for egg albumin that the representative prices and additional duties for imports of certain products should be amended taking into account variations of prices according to origin; whereas, therefore, representative prices and corresponding additional duties should be published; Whereas it is necessary to apply this amendment as soon as possible, given the situation on the market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EC) No 1516/96 (2), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Commis ­ sion Regulation (EC) No 2916/95 (4), and in particular Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Commission Regulation (EC) No 2916/95, and in par ­ ticular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 1484/95 (6), as last amended by Regulation (EC) No 2244/97 Q, fixes detailed rules for implementing the system of additional import duties and fixes additional import duties in the poultrymeat and egg sectors and for egg albumin; Whereas it results from regular monitoring of the in ­ formation providing the basis for the verification of the HAS ADOPTED THIS REGULATION: Article 1 Annex I to amended Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 10 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1997. For the Commission Franz FISCHLER Member of the Commission ') OJ L 282, 1 . 11 . 1975, p. 49 . 2) OJ L 189, 30 . 7. 1996, p. 99 . 3) OJ L 282, 1 . 11 . 1975, p. 77. 4) OJ L 305, 19 . 12 . 1995, p. 49 . 5) OJ L 282, 1 . 11 . 1975, p. 104 . 6) OJ L 145, 29 . 6 . 1995, p. 47. n OJ L 307, 12. 11 . 1997, p. 22 . io . 12. 97 HEN Official Journal of the European Communities L 339 / 15 ANNEX 'ANNEX I CN code Description Represen ­ tative price ECU/ 1 00 kg Additional duty ECU/ 1 00 kg Origin C ) 0207 14 10 Boneless cuts of fowls of the species gallus domesticus, frozen 216,6 230,6 25 21 01 02 215,4 25 03 250,4 15 04 250,4 15 05 0207 27 10 Boneless cuts of turkey, frozen 214,8 25 06 207,8 27 04 1602 32 11 Preparations uncooked of the species gallus domesticus 221,6 253,2 20 10 01 02 231,5 17 03 1602 39 21 Preparations uncooked other than turkeys and of the species gallus domesticus 221,6 20 01 (') Origin of imports : 01 China 02 Brazil 03 Thailand 04 Chile 05 Argentina 06 Israel .'